11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Steven Alfonzo Deleon,                        * From the 104th District
                                                Court of Taylor County,
                                                Trial Court No. 19080B.

Vs. No. 11-14-00350-CR                        * December 30, 2016

The State of Texas,                           * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to reflect that the sentence in
Cause No. 19080B shall concurrently with the sentence in Cause No. 18365B.
As modified, we affirm the judgment of the trial court.